The claimant, Clifton F. Cramer, alleges in his declaration that on August 2, 1915, he was appointed deputy game and fish warden for the State of Illinois, and immediately entered on the duties of his office, and that he continued in his said employment during the month of June, 1917; that the salary fixed by law for said employment was one hundred dollars ($100.00) per month, and that claimant incurred expenses in said employment amounting to thirty-three dollars and ten cents ($33.10). That on June 29, 1917, he was discharged from- said employment and that his salary- and expenses for the month of June, 1917, have not been paid. It appears that on May 29, 1917, charges were filed against claimant before the Civil Service Commission, but that the charges were not heard until June 14, 1917, and that claimant was not finally discharged until he received notice of the action of the Civil Service Commission on June 29, 1917. Until such time, he was in the employ of the State and entitled to receive the compensation and expenses provided for by law. The Attorney General admits that under the law and the evidence, the State is liable to the claimant in the sum of one hundred thirty-three and 10/100 dollars ($133.10) for compensation and expenses and has not taken any testimony in contradiction of that filed by claim-. ant, in this case. The Court is therefore of the opinion that this claim should be allowed. The Court therefore awards the claimant the sum of $133.10.